             Case 4:19-cv-00892-HSG Document 214 Filed 10/18/19 Page 1 of 2



 1
     MICHAELE N. TURNAGE YOUNG*
 2   DANIEL HARAWA
     NAACP LEGAL DEFENSE AND
 3     EDUCATIONAL FUND, INC.
     700 14th Street NW, Suite 600
 4   Washington, DC 20005
     Tel: (202) 682-1300
 5   Fax: (202) 682-1312
     MTURNAGEYOUNG@NAACPLDF.ORG
 6   *Counsel of record, CA Bar No. 247796

 7   SHERRILYN A. IFILL
       PRESIDENT & DIRECTOR-COUNSEL
 8   JANAI S. NELSON
     SAMUEL SPITAL
 9   NAACP LEGAL DEFENSE AND
       EDUCATIONAL FUND, INC.
10   40 Rector Street, 5th Floor
     New York, NY 10006
11   Tel: (212) 965-2200
     Fax: (212) 226-7592
12
     Counsel for Amicus Curiae NAACP Legal Defense and Educational Fund, Inc.
13
                               UNITED STATES DISTRICT COURT
14                           NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO-OAKLAND DIVISION
15

16
     SIERRA CLUB and SOUTHERN BORDER                       Case No.: 4:19-cv-00892-HSG
17   COMMUNITIES COALITION,

18                                Plaintiffs,
                                                           UNOPPOSED MOTION FOR LEAVE
            v.                                             TO FILE AMICUS BRIEF IN
19
                                                           SUPPORT OF PLAINTIFFS’
     DONALD J. TRUMP, President of the United              MOTION FOR PARTIAL SUMMARY
20   States, in his official capacity; PATRICK M.          JUDGMENT
     SHANAHAN, Acting Secretary of Defense, in
21   his official capacity; KIRSTJEN M. NIELSEN,
     Secretary of Homeland Security, in her official
22   capacity; and STEVEN MNUCHIN, Secretary
     of the Treasury, in his official capacity,
23
                                 Defendants.
24

25                                                     1
                   UNOPPOSED MOTION FOR LEAVE TO FILE AMICUS BRIEF
26                            CASE NO. 4:19-CV-00892-HSG
               Case 4:19-cv-00892-HSG Document 214 Filed 10/18/19 Page 2 of 2



 1           The NAACP Legal Defense and Educational Fund, Inc. (“LDF”) moves for leave to file

 2   the attached amicus brief in support of the Sierra Club Plaintiffs’ motion for partial summary

 3   judgment. This case raises issues of national importance concerning the rule of law in our

 4   constitutional democracy. LDF respectfully submits that its long history of relying on the rule of

 5   law to challenge discrimination and advance civil rights gives it a unique perspective that will

 6   assist the Court in considering these issues. The Government and Plaintiffs have consented to

 7   this filing.

 8           For the foregoing reasons, LDF respectfully requests that this Court grant its motion for

 9   leave to file an amicus brief.

10   Dated: October 18, 2019

11                                                                Respectfully Submitted,

12                                                                s/ Michaele N. Turnage Young

13                                                                Michaele Turnage Young
                                                                   Counsel of record
14                                                                Daniel S. Harawa
                                                                    Of counsel
15                                                                NAACP Legal Defense and
                                                                     Educational Fund, Inc.
16                                                                700 14th St. NW, Suite 600
                                                                  Washington, DC 20005
17                                                                Tel: (202) 682-1300
                                                                  mturnageyoung@naacpldf.org
18
                                                                  Sherrilyn A. Ifill
19                                                                 President & Director-Counsel
                                                                  Janai S. Nelson
20                                                                Samuel Spital
                                                                  NAACP Legal Defense and
21                                                                   Educational Fund, Inc.
                                                                  40 Rector St. 5th Floor
22                                                                New York, NY 10006
                                                                  Tel: (212) 965-2200
23

24

25                                                    2
                    UNOPPOSED MOTION FOR LEAVE TO FILE AMICUS BRIEF
26                             CASE NO. 4:19-CV-00892-HSG
